Citation Nr: 0925776	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Entitlement to an earlier effective date for the grant of 
a 50 percent disability rating for service-connected PTSD.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 2005 and September 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a preliminary matter, the Board notes that the Veteran 
contends that he is entitled to at least a 50 percent rating 
for his service-connected PTSD effective June 24, 2003.  June 
24, 2003, is the date of a VA treatment entry written by Dr. 
J.D.B., which the Veteran asserts establishes his entitlement 
to a rating higher than 30 percent disabling prior to the 
current effective date of July 12, 2005, for the 50 percent 
rating.  However, the Board notes that it is precluded from 
considering the Veteran's contention under Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  In this regard, the Veteran was 
originally granted service connection for PTSD in an October 
2003 rating decision and was assigned a 30 percent rating 
effective March 31, 2003.  He did not appeal that decision, 
rendering it final.  After the issuance of the October 2003 
decision, the June 24, 2003, VA record written by Dr. J.D.B. 
was associated with the claims file.  In March 2004, the 
Veteran filed a claim for an increase in his service-
connected PTSD and the claim was denied in a May 2004 rating 
decision.  As the Veteran did not appeal this decision, it is 
final.  In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, if a claimant wishes to obtain an effective date 
earlier than that assigned in an RO decision, the claimant 
must file a timely appeal as to that decision.  Otherwise, 
the decision becomes final and the only basis for challenging 
the effective date is a motion to revise the decision based 
on clear and unmistakable error.  There can be no 
"freestanding" claim filed for an earlier effective date 
after the expiration of the appeal period of a rating 
decision because to allow such a claim would be contrary to 
the principle of finality set forth in 38 U.S.C.A. § 7105.  
Thus, because the October 2003 and May 2004 rating decisions 
are final, the Board only has jurisdiction over the issue of 
entitlement to an earlier effective date for the grant of a 
50 percent rating for the period of a year prior to the 
current effective date of July 12, 2005, the date of his 
claim for an increase.  See 38 C.F.R. § 3.400(o)(2); see also 
Hazan v. Gober, 10 Vet. App. 511 (1997).  

However, before the Board can consider the claims on appeal, 
a remand is necessary to obtain VA treatment records that 
have been identified by the Veteran that have not been 
associated with the claims file.  In this regard, in a 
January 2007 statement, the Veteran indicated that in March 
2005, he transferred his treatment from the Popular Bluff 
VAMC to the Columbia VAMC.  When discussing why he believed 
he was entitled to an increase in his current PTSD rating, 
the Veteran specifically referenced VA treatment entries 
dated in April 2005 through November 2006.  Although some of 
the records he mentioned have been associated with the claims 
file, the Board notes that others have not.  In particular, 
although the Veteran refers to an April 26, 2005, VA 
treatment entry, it is not of record.  As there appear to be 
outstanding VA treatment records that pertain both to the 
Veteran's claims for a higher rating and earlier effective 
date for PTSD, a remand is necessary to attempt to obtain 
these records.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Further, the Veteran contends that he is unemployable due to 
his service-connected disabilities.  During his March 2007 VA 
PTSD examination, it was indicated that the Veteran retired 
in March 2004.  However, the Veteran asserts that he did not 
retire of his own choice, and that his PTSD now prevents him 
from obtaining employment.  In his examination report, the 
examiner answered "Yes" to the examination worksheet 
question, "Is there total occupation impairment due to PTSD 
signs and symptoms?"  However, because the veteran's 
combined rating for his service-connected disorders does not 
currently meet the percentage requirements under section 
4.16(a) for a TDIU rating and because the Board is precluded 
from awarding a TDIU rating under section 4.16(b), remand is 
required to for the RO to consider this evidence in 
conjunction with the additional medical records to be 
obtained and to determine whether, should an increased 
schedular rating not be warranted, the case warrants referral 
to the appropriate official for consideration of an 
extraschedular rating under section 4.16(b).  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may 
consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

In addition, the May 2007 examiner assigned a Global 
Assessment of Functioning (GAF) designation of 47, indicating 
"serious symptoms", and this GAF designation is roughly 
comparable to GAF designations of 50 to 55, depicting a range 
from "moderate" to "serious" symptoms noted in VA 
outpatient treatment reports.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).  Concerning 
this, the Board notes that diagnoses of other mental 
disorders were noted on the VA outpatient treatment records, 
and that, similarly, the May 2007 VA examiner rendered not 
only a diagnosis of PTSD but also of recurrent Major 
Depressive Disorder (MDD), the latter for which service 
connection is not in effect.  Neither the VA mental health 
care providers nor the May 2007 VA examiner distinguished 
between symptoms of PTSD and other psychiatric disorders or 
stated whether such distinction was possible.  If such 
distinctions cannot be made, signs and symptoms of mental 
disorders shown by competent medical evidence must be 
attributed to the service-connected disorder.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (remanding Board's 
decision where, medical evidence did not differentiate 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability); see also 61 
Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters 
by noting that, when it is not possible to separate the 
effects of conditions, VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue be resolved 
in the claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition).

For these reasons, the Board concludes that on remand, the 
Veteran should be afforded a VA another examination that 
specifically addresses the functional effects of his 
service-connected PTSD with regard to employability.  
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA 
treatment records from the Popular Bluff 
VAMC from March 2005 to the present and 
associate them with the claims file.  

2.  Additionally, the Veteran should be 
afforded a VA examination in which the 
examiner specifically addresses the 
functional effects of his 
service-connected PTSD on employability.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, to include a 
social and industrial survey.  The 
examiner should be requested to review all 
pertinent records associated with the 
claims file and to comment on the effect 
of the Veteran's PTSD on his ability to 
engage in any type of full-time employment 
and whether, in the examiner's opinion, 
the symptoms of his service-connected PTSD 
may be distinguished from the symptoms of 
other psychiatric disabilities including 
MDD and panic disorder.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
consider all the evidence of record 
pertaining to service-connected PTSD, 
including the results of the May 2007 VA 
examination in which the examiner answered 
"Yes" to the examination worksheet 
question, "Is there total occupation 
impairment due to PTSD signs and 
symptoms?"; the results of the 
examination ordered by this remand, and 
the findings on VA outpatient records 
pertaining to PTSD.  If distinctions 
between symptoms of PTSD and other 
psychiatric disorders cannot be made, 
signs and symptoms of mental disorders 
shown by competent medical evidence must 
be attributed to the service-connected 
PTSD.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 61 Fed. Reg. 
52695 (Oct. 8, 1996) (VA responding to 
commenters by noting that, when it is not 
possible to separate the effects of 
conditions, VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable 
doubt on any issue be resolved in the 
claimant's favor, clearly dictate that 
such signs and symptoms be attributed to 
the service-connected condition). 

If, on remand, an increased rating of 70 
percent for PTSD is granted, the RO should 
consider the claim for TDIU under section 
4.16(a), considering the effects of PTSD 
and the veteran's other service-connected 
disabilities on employability with 
consideration of the veteran's level of 
education and occupational history.  If 
the combined rating for service-connected 
disabilities remains below the level 
required by section 4. 16(a) for a TDIU 
rating, the RO should consider whether 
referral to the appropriate official under 
section 4.16(b) for extraschedular 
consideration is warranted.  

The RO should also readjudicate the claim 
for an earlier effective date for a 50 
percent rating based on additional 
records, if any, obtained pursuant to this 
remand and on any other relevant evidence.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




